Citation Nr: 1700059	
Decision Date: 01/03/17    Archive Date: 01/13/17

DOCKET NO.  16-15 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presened sufficient to reopen a claim for entitlement to service connection for hypertension.

2.  Entitlement to service connection for bilateral hand tremors due to mercury exposure.

3.  Entitlement to a disability rating in excess of 10 percent for low back strain.

4.  Entitlement to a compensable disability rating for residuals of stone, ureter with hematuria.

5.  Entitlement to a disability rating in excess of 10 percent for prostatic hypertrophy.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States
ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from July 1955 to August 1959, from January 1960 to January 1964, from February 1965 to March 1976.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for bilateral hand tremors due to mercury exposure and entitlement to a disability rating in excess of 10 percent for low back strain are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In June 1976 and July 1999 rating decisions, the RO denied service connection for a hypertension on the merits.  The Veteran did not file a notice of disagreement and no new and material evidence was submitted within a year of either decision; both of these decisions are final.

2.  In a September 2004 rating decision, the RO determined that no new and material evidence had been added sufficient to reopen the claim for entitlement to service connection for hypertension.  The Veteran did not file a notice of disagreement and no new and material evidence was submitted within a year of the decision; this decision became final.

3.  The evidence received since the most recent final disallowance is cumulative, does not relate to an unestablished fact, and fails to raise a reasonable possibility of substantiating the claim for entitlement to service connection for hypertension.

4.  The Veteran's residuals of stone, ureter with hematuria do not cause any disability or functional impairment.

5.  The Veteran's benign prostate hyperplasia has been manifested by urinary frequency, with daytime voiding interval between two and three hours or awakening to void two times per night, without daytime voiding between one and two hours or awakening to void three to four times per night.  Voiding dysfunction requiring the need for absorbent materials that must be changed less than two times per day, urinary frequency characterized by daytime voiding once every 1 to 2 hours, or awaking to void 3 to 4 times per night, or obstructive voiding characterized by the need for intermittent or continuous catheterization, have not been shown.


CONCLUSIONS OF LAW

1.  The September 2004 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2015).
 
2.  New and material evidence has not been submitted since the most recent final decision, and the Veteran's claim of entitlement to service connection for hypertension is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2015).

3.  The criteria for a compensable rating for residuals of stone, ureter with hematuria, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.121, 4.115a, 4.115b Diagnostic Codes 7508, 7509 (2015).

4.  The criteria for a rating in excess of 10 percent for prostatic hypertrophy are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.121, 4.115a, 4.115b Diagnostic Code 7527 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  The Veteran the claims on appeal using VA Form 21-526EZ for fully developed claims.  Under the framework for a fully developed claim, a claim is submitted in a "fully developed" status, limiting the need for further development of the claim by VA.  When filing a fully developed claim, a Veteran submits all evidence relevant and pertinent to his or her claim other than service treatment records and treatment records from VA medical centers, which will be obtained by VA.  Under certain circumstances, additional development, including obtaining additional records and providing the Veteran with a VA medical examination, may still be required prior to the adjudication of the claim.  See VA Form 21-526EZ.

The fully developed claim form includes notice regarding what evidence is required to substantiate a claim for service connection and of the Veteran's and VA's respective duties for obtaining evidence.  The notice also provides information on how VA assigns disability ratings.  Thus, the notice that is part of the claims form submitted by the Veteran has satisfied VA's duty to notify.

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, VA, and private treatment records are associated with the claims file.  VA provided relevant examinations in October 2015 for the increased rating issues.  The Board finds that these VA examinations are adequate because, as shown below, they were based upon consideration of the Veteran's pertinent medical history, and because the reports describe the disability in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

On the claim to reopen, under the duty to assist, a VA medical examination or medical opinion is not authorized unless new and material evidence is presented.  38 C.F.R. §3.159(c)(4)(iii).  As new and material evidence has not been presented to reopen the claim of service connection for hypertension, a VA examination or medical opinion is not required under the duty to assist.

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

II.a. Claim to Reopen 
 
The RO initially denied the Veteran's service connection claim for hypertension in a June 1976 rating decision.  The RO noted that, while service treatment records reflected that his blood pressure was 132/92 in 1966, no diagnosis of hypertension was made, and that this was the only evidence of an elevated blood pressure in the service treatment records.  The evidence of record at the time of the June 1976 decision included a May 1976 VA examination that did not reflect hypertension.  The Veteran did not disagree with this decision, and no new and material evidence was added to the record within one year.  38 C.F.R. § 3.156(b).  Thus, the June 1976 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103. 

In a July 1999 rating decision, the RO found that the Veteran's claim for entitlement to service connection for hypertension was not well grounded.  While the Veteran was treated for hypertension with medication for one month in service, the RO noted that there was no evidence that he was actually diagnosed with hypertension in service, or within one year of his discharge.  Evidence of record at the time of this decision included service treatment records and VA medical records reflecting treatment from January 1998 to May 1999, showing that the Veteran was on medication to treat hypertension.  As the Veteran did not file a notice of disagreement with this decision, and no new and material evidence was submitted within one year, the July 1999 rating decision became final.  Id.

In a September 2004 rating decision, the RO determined that the Veteran had not submitted new and material evidence sufficient to reopen his claim for entitlement to service connection for hypertension.  Evidence of record at that time included service treatment records, private medical records from the Watson Clinic showing treatment from December 1988 through May 1989, and VA medical records showing treatment from May to July 2004.  As the Veteran did not file a notice of disagreement with this decision, and no new and material evidence was submitted within one year, the September 2004 rating decision became final.  Id.
 
A previously denied claim may be reopened by the submission of new and material evidence.  New evidence is defined as evidence not previously submitted to agency decision-makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).
 
Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App 273 (1996).
 
Evidence is new if it has not been previously submitted to agency decision-makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist to provide a medical opinion, which in turn might raise a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).
 
Since the issuance of the most recent final decision-the September 2004 rating decision-the evidence associated with the claims file includes VA treatment records reflecting treatment from May 2004 to October 2015, private medical records from the Gulf Coast Medical Center showing genitourinary treatment in November 2005, VA genitourinary examination reports and a VA spine examination report, a July 2015 statement by the Veteran contending that he had hypertension in service and a statement dated in April 2016, arguing that he could have had hypertension within one year of discharge, and private medical records showing treatment for hand tremors from August to November 2015.  
 
Although this evidence is new, as it was not previously of record, this newly submitted evidence is not material, as it fails to relate to the reason the Veteran's claim was initially denied; namely, it fails to reflect evidence that the Veteran's current hypertension is related to service or manifested within one year of service.  Records and examination report reflecting genitourinary difficulties and hand tremors are irrelevant to the Veteran's claim, and evidence pertaining to hypertension is cumulative as it shows ongoing treatment for hypertension and that the Veteran was treated for hypertension while in service.  These facts were previously considered in the prior final rating decisions.  Moreover, the Veteran's statement that he may have had hypertension within one year of his discharge, while not previously of record, is not sufficient to reopen the claim, as this statement does not trigger any further duty to obtain a related medical opinion.  Shade, 24 Vet. App. at 118; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).
 
In sum, as the submitted evidence is new, but not material, and fails to trigger any further duty to assist, the evidence cannot serve as a basis for reopening the claim.  Therefore, reopening the service connection claim for hypertension is not warranted.
III.a. Increased rating - Legal Criteria

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

III.b. Residuals of stone, ureter with hematuria - Background and Analysis

The Veteran's residuals of stone, ureter with hematuria, is rated as noncompensable under Diagnostic Code 7508, which provides that nephrolithiasis is to be rated as hydronephrosis, except for recurrent stone formation requiring one or more of the following: 1) diet therapy; 2) drug therapy of 3) invasive or non-invasive procedures more than two times/ year.  If diet therapy, drug therapy or invasive or non-invasive procedures are required, a 30 percent rating is assignable.  38 C.F.R. § 4.115b, Diagnostic Code 7508.

Diagnostic Code 7509 pertains to hydronephrosis.  A 10 percent rating is warranted when there is only an occasional attack of colic, not infected and not requiring catheter drainage.  A 20 percent rating is warranted for frequent attacks of colic, requiring catheter drainage.  A 30 percent rating is assignable for frequent attacks of colic with infection (pyonephrosis), kidney function impaired.  Severe hydronephrosis is to be rated as renal dysfunction.  38 C.F.R. § 4.115b, Diagnostic Code 7509.

The Veteran was provided with a VA examination in October 2015.  The examiner noted that the Veteran had a history of urethral calculi but had no treatment for recurrent stone formation in the urethra or bladder.  At the examination, the Veteran denied recurrence of a ureteral stone or hematuria since its diagnosis in 1965 although over the years he had occasionally experienced intermittent bearable retroperitoneal pain.  The examiner found that the Veteran did not have signs or symptoms due to cysto- or urethro-lithiasis, and that there was insufficient evidence to warrant or confirm a current diagnosis of reteral stone/hematuria.  The Veteran had no functional limitation due to his history.

The Veteran is rated as noncompensable for his service-connected residuals of stone, ureter with hematuria.  The Board finds that a compensable disability rating is not warranted.  The October 2015 VA examiner noted that the Veteran had no current disability or functional impairment due to his history of urethral calculi, and has not had a recurrence of a kidney stone since the initial instance in 1965.  

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  See 38 C.F.R. § 4.31 (2016).  The Board find that, as the evidence fails to show that the Veteran's service-connected residuals of stone, ureter with hematuria results in any disability, a noncompensable disability rating is warranted.

The Board has considered rating the Veteran's service-connected residuals of stone, ureter with hematuria under other Diagnostic Codes, in order to provide him with the most beneficial rating.  However, the Board finds that the most appropriate rating criteria for the Veteran's disability is under 38 C.F.R. § 5.115b, Diagnostic Code 7508.  It should be noted that the Veteran is separately service-connected for prostatic hypertrophy under Diagnostic Code 7527, which contemplates urinary tract infections, urinary leakage, urinary frequency and obstructed voiding.

The Board finds that staged ratings are not appropriate, as the evidence reflects that the Veteran's disability was consistent throughout the appeals period.  Francisco, Hart.

III.c.  Prostatic hypertrophy - Background and Analysis

The Veteran's prostatic hypertrophy has been rated as 10 percent disabling under Diagnostic Code 7527, which is used to rate prostate gland infections, injuries, hypertrophy, or postoperative residuals.  This diagnostic code provides that prostatitis is rated as a voiding dysfunction or urinary tract infection, whichever is the predominant symptomatology.  38 C.F.R. § 4.115b, Diagnostic Code 7527; see also 38 C.F.R. § 4.115a.

Voiding dysfunction is rated under three subcategories: Urinary Leakage, Urinary Frequency and Obstructed Voiding.  Urinary Leakage has ratings ranging from 20 to 60 percent.  A 60 percent rating contemplates continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence requiring the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day.  A 40 percent rating contemplates leakage requiring the wearing of absorbent materials which must be changed two to four times per day.  A 20 percent rating contemplates leakage requiring the wearing of absorbent materials which must be changed less than two times per day.

Urinary frequency has ratings ranging from 10 to 40 percent.  A 40 percent rating contemplates daytime voiding interval less than one hour, or; awakening to void five or more times per night.  A 20 percent rating contemplates daytime voiding interval between one and two hours, or; awakening to void three to four times per night.  A 10 percent rating contemplates daytime voiding interval between two and three hours, or; awakening to void two times per night.

Obstructed voiding has ratings ranging from noncompensable to 30 percent.  A 30 percent rating contemplates urinary retention requiring intermittent or continuous catheterization.  A 10 percent rating contemplates marked obstructive symptomatology, such as hesitancy, slow or weak stream, decreased force of stream, with any one or combination of the following: (1) post void residuals greater than 150 cc.; (2) uroflowmetry; markedly diminished peak flow rate, less than 10 cc/sec; (3) recurrent urinary tract infections secondary to obstruction; (4) stricture disease requiring periodic dilatation every two to three months.  A noncompensable rating contemplates obstructive symptomatology with or without stricture disease requiring dilatation one to two times per year.

Urinary tract infection has ratings of 10 and 30 percent.  A 30 percent rating contemplates recurrent symptomatic infection requiring drainage/frequent hospitalization, greater than two times/year, and/or requiring continuous intensive management.  A 10 percent rating contemplates long-term drug therapy, one to two hospitalizations per year and/or requiring intermittent intensive management.

A July 2015 VA medical record shows that the Veteran reported that he had no urinary incontinence.

He underwent a VA examination in October 2015.  The examiner noted that he had a voiding dysfunction, but did not have urinary leakage or obstructed voiding.  His urinary frequency resulted in daytime voiding interval between two and three hours, and nighttime awakening to void twice per night.  The examiner noted that the Veteran did not have a history of recurrent symptomatic urinary tract or kidney infections.
 
The evidence does not reflect that the Veteran's prostatic hypertrophy resulted in urinary leakage, obstructed voiding, or urinary tract infections.  As such, the Board will not discuss ratings based on these functional impairments.

The evidence does reflect that the Veteran has urinary frequency.  In order to warrant a higher evaluation, the Veteran's urinary frequency would need to result in daytime voiding interval between one and two hours, or; awakening to void three to four times per night.  However, the evidence reflects that the Veteran's urinary frequency resulted in daytime voiding interval between two and three hours, and nighttime awakening to void twice per night.  As such, a higher disability rating is not warranted under Diagnostic Code 7509.  

The Board has considered rating the Veteran's service-connected prostatic hypertrophy under other Diagnostic Codes, in order to provide him with the most beneficial rating.  However, the Board finds that the most appropriate rating criteria for the Veteran's disability is under 38 C.F.R. § 5.115b, Diagnostic Code 7527.   

The Board finds that staged ratings are not appropriate, as the evidence reflects that the Veteran's disability was consistent throughout the appeals period.  Francisco, Hart.

III.d.  Extraschedular considerations

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, but not from considering whether the case should be referred to the Director of VA's Compensation Service for such purpose.  The threshold factor for extraschedular consideration is that the evidence presents such an exceptional disability picture that the schedular ratings are inadequate.  This is done by comparing the level of severity and symptoms of the service-connected disability with the schedular rating criteria and if the latter reasonably describe the disability level and symptoms, then the disability picture is contemplated by the Rating Schedule and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); aff'd Thun v. Peake, 572 F.3d 1366 (Fed.Cir. 2009).

In this case, the Board finds that the rating criteria for genitourinary disorders-in particular the criteria contemplated under Diagnostic Codes 7508, 7509, and 7527-adequately address the symptoms associated with his service-connected residuals of stone, ureter with hematuria and prostatic hypertrophy.  The Veteran has endorsed urinary frequency, which is accounted for under the rating criteria.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected residuals of stone, ureter with hematuria and prostatic hypertrophy.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.

In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further.

III.e.  TDIU

The Court has held that entitlement to a total rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2015).  

The issue of TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The issue does not arise in the context of an increased rating claim when there is no allegation or evidence of unemployability.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  

In this case there has been no allegation or evidence of unemployability.  Accordingly, the question of entitlement to TDIU has not been raised.


ORDER

As new and material evidence has not been presented, the Veteran's service connection claim for hypertension is not reopened.
 
A compensable disability rating for residuals of stone, ureter with hematuria is denied.

A disability rating in excess of 10 percent for prostatic hypertrophy is denied.


REMAND

The Veteran was afforded a VA examination determine the current severity of his service-connected lumbar spine disability in October 2015.  While the examination report contains initial range of motion testing, it does not contain all of the range of motion findings necessary for the Board to competently determine the appropriate disability rating for the Veteran's service-connected lumbar spine disability.  For example, while the examination report does include a question about weight-bearing, the question only asks about pain, not range of motion.  Specifically, the VA examination report does not provide the necessary active motion, passive motion, weight-bearing, and nonweight-bearing information as required by 38 C.F.R. § 4.59 (2015), which concerns painful motion of the musculoskeletal system. Because the October 2015 VA examiner did not conduct all such tests, the Board finds that the examination is inadequate under Correia v. McDonald, 28 Vet. App. 158 (2016).  Accordingly, on remand, the Veteran's lumbar spine should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing. 

The Veteran has contended that he has hand tremors that are the result of in-service exposure to lead paint, carbontetrachloride, mercury, and radiation.  His service records confirm this exposure, and such was conceded in a February 2016 rating decision.  

With regard to exposure to ionizing radiation, the Veteran's service personnel records confirm exposure to radiation while serving on the U.S.S. HUNLEY (AS-31).  Service connection for disorders claimed as due to exposure to ionizing radiation may be established in three different ways: (a) for radiation-exposed Veterans, on a presumptive basis; (b) for radiogenic disease, on a direct basis after specified development procedures are conducted, or; (c) on a direct basis by showing that the disease was incurred during or aggravated by service.

With respect to the first of the above-described methods of establishing service connection, "radiation-exposed Veteran" means a Veteran who participated in a "radiation-risk activity."  38 U.S.C.A. § 1112(c)(3)(A) (West 2002); 38 C.F.R. § 3.309(d)(3)(i) (2015).  "Radiation-risk activity" means: onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima or Nagasaki, Japan, during the period beginning on August 6, 1945, and ending on July 1, 1946; internment as a prisoner of war of Japan during World War II resulting in an opportunity for exposure to radiation comparable to those occupying Hiroshima or Nagasaki; certain service on the grounds of a gaseous diffusion plant in Paducah, Kentucky, Portsmouth, Ohio, or at area K25 at Oak Ridge, Tennessee; or certain service on Amchitka Island, Alaska.  38 U.S.C.A. § 1112(c)(3)(B) (West 2002); 38 C.F.R. § 3.309(d)(3)(ii) (2015).  In the instant case, the evidence of record does not establish that the Veteran participated in any of these activities.  As such, the Veteran is not considered to be a "radiation-exposed Veteran," and presumptive service connection under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d) is therefore unwarranted.

With respect to the second of the above-described methods of establishing service connection, even if a claimant does not qualify as a "radiation-exposed Veteran," service connection can still be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311 if the condition at issue is a radiogenic disease.  To consider a claim under 38 C.F.R. § 3.311, the evidence must show that: (1) the Veteran was exposed to ionizing radiation in service; (2) the Veteran subsequently developed a radiogenic disease; and (3) such disease first became manifest within a period specified by the regulation. 38 C.F.R. § 3.311(b) (2015).  "Radiogenic disease" means a disease that may be induced by ionizing radiation and includes all forms of leukemia except chronic lymphatic leukemia, cancer of the thyroid, breast, lung, bone, liver, skin, esophagus, stomach, colon, pancreas, kidney, urinary bladder, and salivary gland, multiple myeloma, posterior subcapsular cataracts, non-malignant thyroid nodular disease, ovarian cancer, parathyroid adenoma, tumors of the brain and central nervous system, cancer of the rectum, lymphomas other than Hodgkin's disease, prostate cancer, and any other cancer.  38 C.F.R. § 3.311(b).  The Veteran is not entitled to the procedural advantages of 38 C.F.R. § 3.311 because the claimed disability of bilateral hand tremors is not among the above-listed radiogenic diseases.

Having considered the possibility of both presumptive service connection and the application of the provisions of 38 C.F.R. § 3.311, the Board must also consider service connection without reference to the radiation regulations.  As noted above, the regulations governing service connection for radiation exposure do not preclude a Veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); see also 38 C.F.R. § 3.312 (2014).  Direct service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
 
The Veteran submitted private medical records reflecting treatment for bilateral hand tremors from a neurologist and showing his November 2015 opinion that his tremors may be related to his past exposure to mercury.

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon at 83.  A Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon at 83.

The Board finds that, based on the evidence of record, the Veteran meets the criteria for a VA examination to determine whether his hand tremors are a result of exposure to lead paint, carbontetrachloride, mercury, and radiation.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA orthopedic examination to determine the severity of his service-connected low back disability, including any associated respective neurological impairment.  The claims folder must be made available and reviewed by the examiner.
 
The examiner should record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing.  If any of this testing is not feasible, the examiner should so state and explain why.

2.  Schedule the Veteran for a VA examination to determine the etiology of his bilateral hand tremors.  All indicated tests and studies should be conducted.

The claims file and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's bilateral hand tremor was caused by or is etiologically related to any incident of active duty, to include exposure to lead paint, carbontetrachloride, mercury, and radiation.  In providing this opinion, the examiner must specifically address the November 2015 private medical opinion that the Veteran's tremors may be related to his past exposure to mercury.

The examiner must provide reasons for each opinion. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

The absence of evidence of treatment for hand tremors in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.


3.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M.  HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


